DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a continuation of US Application No. 15/283,592 filed 10/03/2016, which is a continuation of US Application No. 15/047,234 filed 02/18/2016, now abandoned, which is a continuation of US Application No. 13/893,074 filed 05/13/2013, now abandoned, which is a continuation of US Application No. 13/084,660 filed 04/12/2011, now abandoned, which is a continuation of US Application No. 12/914,173 filed 10/28/2010, now US Patent No. 7973086, which is a continuation of US Application No. 11/728,035 filed 03/23/2007, now abandoned, which is a CIP of PCT/CA2005/001446 filed 09/23/2005, which claims benefit of US Document No. 60/612,676 filed 09/23/2004 and claims benefit of US Document No. 60/612,665 filed 09/23/2004.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on July 20, 2020 in which Claims 1-20 are cancelled and new Claims 21-36 are added.  Claims 21-36 are pending in the instant application, which will be examined on the merits herein. 
Information Disclosure Statement
The information disclosure statement (IDS) filed July 21, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits. 
The information disclosure statement filed July 21, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112, 1st Paragraph

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting fibrous adhesions in a target site in an animal by administering a composition comprising sulphate fucan, does not reasonably provide enablement for administering a therapeutically effective amount of a composition that comprises from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 2.2 mg low sulphate fucan per kg of the body weight.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims are directed to a method of inhibiting fibrous adhesions in a target site in an animal having a body weight, comprising: selecting a pharmaceutically acceptable composition comprising low sulphate fucan to inhibit the inflammatory disease and administering a therapeutically effective amount of the composition to the target site wherein the therapeutically effective amount comprises from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 6.6 mg low sulphate fucan per kg of the body weight, wherein the method comprises inhibiting about 75% to about 100% of the fibrous adhesions in the target site.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  
The claims are rejected under the written description requirement for failing to disclose a representative number of conditions within the scope of the claimed method of administering to a targeted site a therapeutically effective amount comprises from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 2.2 mg low sulphate fucan per kg of the body weight wherein the method comprises inhibiting 75% to 100% of the fibrous adhesions in the target site. 
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with 
First, what do the claims as a whole cover?  Claim 1, and those dependent therefrom, are directed to a method of inhibiting fibrous adhesions in a target site in an animal having a body weight, comprising: selecting a pharmaceutically acceptable composition comprising low sulphate fucan to inhibit the inflammatory disease and administering a therapeutically effective amount of the composition to the target site wherein the therapeutically effective amount comprises from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 2.2 mg low sulphate fucan per kg of the body weight.  
Second, how does the scope of the claims compare to the scope of the disclosure?  The scope of the claimed involve that a therapeutically effective amount of the composition administered to the target site comprises from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 2.2 mg low sulphate fucan per kg of the body weight. 
Third, the factors need to be considered, with the most relevant factors discussed below.
Actual Reduction to Practice:  All of the exemplified method of inhibiting fibrous adhesions involve a step administering to a targeted site from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 6.6 mg low sulphate fucan per kg of the body weight.
Disclosure of Drawings or Structural Chemical Formulas: A schematic diagrams of a graph depicting the results of an anti-SDF-1 on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results of rapamycin on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results of various anti-neoplastic agents on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results of various anti-inflammatory agents on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results of various agents on the inhibition of 10fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results of fucoidan film or fucoidan instillate formulations on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results of series of fucoidan gel formulations 15on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results using a 0.001%, 0.003%, and 0.01% w/v fucoidan instillate formulations on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model; a graph depicting the results using 3% and 0.3% w/v fucoidan 20instillate formulations on the inhibition of fibrous adhesions using the rabbit uterine horn model; and a graph depicting the results of 0.001% w/v fucoidan instillates produced from both Fucus vesiculosis and Laminaria japonica (Kombu) on the inhibition of fibrous adhesions using the rat caecal-sidewall adhesion model.
Sufficient Relevant Identifying Characteristics:  The only identifying feature showing that the desired product was prepared is fucoidan dissolved in hyaluronic acid film and Ringers Lactate solution.
Method of Making the Claimed Invention:  The instant Specification discloses several methods showing the strength of adhesion using a rating scale.  Example 11 describes efficacy of fucoidan loaded (33% w/W) hyaluronic acid film and fucoidan instillate (3% W/V) in Ringers Lactate solution for the prevention of surgical adhesions 
Predictability of the Art:  Various attempts have been made to prevent surgical adhesions. These involve pharmacological approaches targeted at influencing the biochemical and cellular events that accompany surgical trauma as well as barrier methods for the separation of affected tissues. For example, the use of peritoneal lavage, heparinized solutions, 15procoagulants, modification of surgical techniques such as the use of microscopic or laparoscopic surgical techniques, the elimination of talc from surgical gloves, the use of smaller sutures and the use of physical barriers (films, gels or solutions) aiming to minimize apposition of serosal surfaces, have all been attempted. Currently, preventive therapies also include prevention of fibrin deposition, reduction of inflammation 20(steroidal and non-steroidal anti-inflammatory drugs) and removal of fibrin deposits.
Thus, it is apparent that there is no predictable correlation between the compounds, compositions, method and delivery approaches to inhibit, treat and/or prevent the formation of fibrous adhesions. 
Having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not provide support for the full scope of the claimed process for inhibiting fibrous adhesions in a target site in an animal as recited in instant Claim 21.  Thus, one skilled in the art would be lead to conclude that Applicants were not in possession of the claimed invention at the time the application was filed.  
Response to Arguments
Applicant's arguments filed July 21, 2020 have been fully considered but they are not persuasive. In the Remarks filed July 20, 2021, Applicants argue that in Example 15, the dose of fucan can be determined as follows: 0.001% w/v = 0.01 mg/ml (see line 7 of the 2nd paragraph of the Remarks).  It is not clear how this calculation was determined.  No statement was found in the instant specification indicating that the therapeutically effective amount of a composition for inhibiting fibrous adhesions in a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al (WO 03018033 A1, provided with the IDS filed June 5, 2017).
	Applicants claim method of inhibiting fibrous adhesions in a target site in an animal having a body weight, comprising: selecting a pharmaceutically acceptable composition comprising low sulphate fucan to inhibit the inflammatory disease and administering a therapeutically effective amount of the composition to the target site wherein the therapeutically effective amount comprises from about 0.17 mg low sulphate fucan per kg of the body weight to less than about 2.2 mg low sulphate fucan per kg of the body weight.
	The Jackson et al WO publication discloses a method of administering a pharmaceutical composition comprising fucan for treating surgical adhesions in animals (see abstract and paragraph no. [0006]) wherein the fucan can be from about 0.1% to 100% w/v of the composition (see page 2, line 29 to page 3, line 2 of the Jackson et al publication).  In one aspect of the disclosed information in the Jackson et al publication, the Jackson et al publication discloses methods of treating an adhesion in an animal, which can be a human or other desired subject, comprising administering a therapeutically effective amount of a fucan, which can be fucoidan to a disease site potentially having an adhesion. Jackson et al discloses that the disease site can be a surgical site, and the fucan can be directly delivered as a composition to the disease site. Jackson et al discloses the fucan can be substantially continuously administered to the disease site via controlled release from a polymeric dosage form, and the polymeric dosage form can be a film, patch, paste, microsphere, implant, gel, spray or liquid. Jackson et al discloses that the fucan can be administered as a pharmaceutical composition in a form comprising at least one of a cream, paste, injectable excipient and polymer (see paragraph no. [0006]).     
	The instantly claimed method of inhibiting fibrous adhesions in a target site differs from the method of using fucan in the treatment of adhesions disclosed in the Jackson et 
	However, in view of the similar effectiveness of the fucan disclosed in the Jackson et al patent in the treatment of adhesions it appears that the fucan has similar degrees of inhibition of the fibrous adhesion at the target site and similar sulphate to fucose ratios.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Jackson et al WO publication before him to carry out a method for inhibiting fibrous adhesion in a target site in an animal as disclosed in the Jackson et al WO publication using a fucan containing compositions in view of their closely related structures and the resulting expectation of similar adhesion inhibiting properties. 
Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive.  Applicants argue against the rejection on the ground that the Jackson et al publication does not teach the currently claimed degrees of inhibition of the fibrous adhesion in the target site nor teach the sulphate to fucose ratio of the sulphate fucan. This argument is not persuasive since a closer look at the instant specification suggests that the claimed invention only involve the use of naturally occurring sulphate fucan in the instantly claimed method of inhibiting fibrous adhesions in a target site in an animal. See Example 13 on page 62, paragraph no. [000219] of the instant specification wherein the text disclosed that the fucoidan used to carry out the method thereof is fucoidan extracted from the brown marine algae Fucus vesiculosis. See Example 15 (paragraph no. [000231]) of the instant specification wherein fucoidan from Fucus vesiculosis and Laminaria japonica (Kombu) is used for prevention of surgical adhesions using the uterine horn surgical adhesion model in rats. Examples 16 .

Claims 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al (WO 03018033 A1, provided with the IDS filed June 5, 2017) as applied to Claims 21-35 above, and further in view of eNotes Lactated Ringers Solution (provided with the IDS filed June 5, 2017).
	Applicants claim the method of claim 21 wherein the method comprises providing the composition to the target site in Lactated Ringer's Injection USP.
	The information disclosed in the Jackson WO publication is incorporated into the current rejection, but is not repeated here.
	The instantly claimed method of inhibiting fibrous adhesions in a target site in an animal differs from the method of inhibiting fibrous adhesions in the Jackson WO publication by providing the composition to the target site in Lactated Ringer's Injection USP.
	The eNotes publication shows that the use of Lactated Ringers solution for intravenous administration and subcutaneous administration is known in the art.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into method of inhibiting . 
Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive.  In view of the arguments presented for the Jackson et al (WO 03018033 Al), the current rejection of Claim 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al (WO 03018033 Al) as applied to Claims 21-35 above, and further in view of eNotes Lactated Ringers Solution is maintained for the reasons of record.
 
Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F from M-F 11:00 - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Everett White/
Examiner, Art Unit 1673


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623